Citation Nr: 1637618	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a hernia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for a hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to active service.

2.  The Veteran's currently diagnosed tinnitus is at least as likely as not related to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that his audiological disabilities are the result of noise exposure in service.  A September 2011 VA examination diagnosed him with tinnitus and hearing loss which meets the requirements of a disability for VA purposes. The examiner also conceded his inservice noise exposure.  However, the examiner was unable to link the Veteran's hearing loss to service because his hearing was within normal limits at discharge.  He did not address the apparent decrease in hearing acuity from entrance to separation and whether this may provide the basis for a medical nexus between the Veteran's service and his current hearing loss, notwithstanding the lack of hearing loss for VA purposes at separation.  This weakens the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board notes that the hearing loss could be remanded for a new VA opinion that addresses the Veteran's change in hearing during service.  However, as the evidence shows a decrease in hearing acuity in service, the Veteran claims he has experienced decreased hearing since service, and the examiner's own notation that the Veteran has not experienced any noise exposure other than during his military service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The September 2011 VA examiner also opined that the Veteran's tinnitus was the result of his hearing loss.  As the Veteran's hearing loss is now service-connected, his claim for tinnitus secondary to hearing loss must also be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has not been afforded a VA examination or opinion for his hernia claim despite the evidence of current disability and his complaints of a hernia since service.  This claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his hernia.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should state whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hernia was caused or aggravated by his active service.  In doing so, the examiner should specifically address the Veteran's contentions that he has felt a hernia since his time in service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


